Name: Commission Regulation (EEC) No 2913/87 of 30 September 1987 fixing the premiums to be added to the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 87 Official Journal of the European Communities No L 278 /7 COMMISSION REGULATION (EEC) No 2913/87 of 30 September 1987 fixing the premiums to be added to the import levies on rice and broken rice HAS ADOPTED THIS REGULATION : Article 1 1 . The premiums to be added to the import levies fixed in advance in respect of rice and broken rice origi ­ nating in Portugal shall be zero . 2 . The premiums to be added to the import levies fixed in advance in respect of rice and broken rice origi ­ nating in third countries shall be as set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the - Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market - in rice ('), as last amended by Regulation (EEC) No 1907/87 (2), and in particular Article 13 (6) thereof, Whereas the premiums to be added to the levies on rice and broken rice were fixed by Commission Regulation (EEC) No 2604/87 (3), as last amended by Regulation (EEC) No 2863/87 (4) ; Whereas, on the basis of today's cif prices and cif forward delivery prices, the premiums at present in force, which are to be added to the levies , should be altered to the amounts shown in the Annex hereto , Article 2 This Regulation shall enter into force on 1 October 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1987 . For the Commission Frans ANDRIESSEN Vice-President - (&gt;) OJ No L 166, 25 . 6 . 1976, p. 1 . 2) OJ No L 182, 3 . 7 . 1987, p. 51 . (3) OJ No L 245, 29 . 8 . 1987, p . 39 , 4 OJ No L 273 , 26 . 9 . 1987, p . 7 . No L 278/8 Official Journal of the European Communities 1 . 10 . 87 ANNEX - to the Commission Regulation of 30 September 1987 fixing the premiums to be added to the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Current 10 1st period 11 2nd period 12 3rd period 1 ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : / 1 . Round grain 0 0 ¢ 0  l 2 . Long grain 0 0 0  l b) Husked rice : I \ 1 . Round grain 0 0 0  I 2 . Long grain 0 0 0 '  II . Semi-milled or wholly milled rice : ¢ I a) Semi-milled rice : .I 1 . Round grain 0 0 0  I 2 . Long grain 0 0 0  b) Wholly milled rice : Il||I I 1 . Round grain 0 0 0  \ 2 . Long grain 0 0 0  III . Broken rice 0 0 0 0